 Case 8:19-cv-02153-CEH-SPF Document 8 Filed 05/18/20 Page 1 of 2 PageID 37


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

MICHAEL A. STABILE,

       Plaintiff,

v.                                                               Case No: 8:19-cv-2153-T-36SPF

STATE OF FLORIDA,

       Defendant.
                                             /

                                           ORDER

       This cause comes before the Court upon the Report and Recommendation filed by

Magistrate Judge Sean P. Flynn on April 30, 2020 (Doc. 7). In the Report and Recommendation,

Magistrate Judge Flynn recommends that Plaintiff’s Motion for Leave to Proceed In Forma

Pauperis (Doc. 6) be denied and Plaintiff’s Complaint be dismissed with prejudice. All parties

were furnished copies of the Report and Recommendation and were afforded the opportunity to

file objections pursuant to 28 U.S.C. § 636(b)(1). No such objections were filed.

       Upon consideration of the Report and Recommendation, and upon this Court's independent

examination of the file, it is determined that the Report and Recommendation should be adopted.

Accordingly, it is now

       ORDERED AND ADJUDGED:

       (1)     The Report and Recommendation of the Magistrate Judge (Doc. 7) is adopted,

               confirmed, and approved in all respects and is made a part of this Order for all

               purposes, including appellate review.

       (2)     Plaintiff’s Motion for Leave to Proceed In Forma Pauperis (Doc. 6) is DENIED.

       (3)     Plaintiff’s Complaint is DISMISSED WITH PREJUDICE.

       (4)     The Clerk is directed to terminate all pending motions and close this file.
 Case 8:19-cv-02153-CEH-SPF Document 8 Filed 05/18/20 Page 2 of 2 PageID 38


      DONE AND ORDERED at Tampa, Florida on May 18, 2020.




Copies to:
The Honorable Sean P. Flynn
Counsel of Record




                                      2
